Citation Nr: 0027553	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange.

2.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.  The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above-noted claims. 


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1985.

2.  At the time of his death, the veteran was not service 
connected for any disability.

3.  The cause of the veteran's death was cardiorespiratory 
arrest due to asphyxiation from bleeding, edema of the upper 
airway, due to carcinoma of the tongue. 

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  Cancer of the tongue is not among the disorders listed in 
38 C.F.R. § 3.309(e).

6.  No medical evidence has been presented or secured to 
render plausible a claim that cancer of the tongue was the 
result of a disease contracted or injury sustained during 
active duty.



CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death, including as a result of exposure to Agent 
Orange, is not well grounded, and there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from July 1963 to July 
1967.  He served in the Republic of Vietnam during the 
Vietnam era.  

The veteran's service medical records disclose no complaints 
or findings of cancer, including of the tongue.  Clinical 
evaluation of the mouth and throat was normal on separation 
examination in July 1967.

In September 1984, the veteran reported that he was diagnosed 
as having cancer of the throat and mouth in June 1984.  He 
stated that he was treated at the VA Medical Center (VAMC) in 
Birmingham, Alabama. 

VA treatment notes dated in May 1984 showed squamous cell 
carcinoma of the left lateral border of the veteran's tongue 
by biopsy.  He was hospitalized at the Birmingham VAMC in 
June 1984 and gave a history of a sore on the left side of 
his tongue for several months to a year.  It was noted that a 
biopsy revealed squamous cell carcinoma with invasion.  The 
report showed infiltrating, well-differentiated squamous cell 
carcinoma.  The veteran underwent left partial glossectomy.  

The veteran was again hospitalized from July to November 
1984.  Biopsies revealed metastatic squamous cell carcinoma 
involving the lymph nodes.  The diagnosis was tumor, nodes, 
metastases, squamous cell carcinoma, left lateral aspect of 
the tongue.  The veteran underwent right radical neck 
dissection for right submandibular node, left radical neck 
dissection for left submandibular node, and tracheostomy.  He 
also underwent radiation therapy for floor of mouth 
recurrence, followed by a radium tongue implant.  

During hospitalization from November to December 1984, the 
veteran underwent incision and drainage of a neck abscess.  
Thereafter, outpatient records show treatment for recurrence 
of squamous cell carcinoma of the mouth and tongue.     

Upon aid and attendance examination in February 1985, the 
veteran was diagnosed as having cancer of the tongue with 
local and regional metastasis recurrence.  

The veteran died on March [redacted], 1985.  The cause of death listed 
on the death certificate was cardiorespiratory arrest due to 
asphyxiation from bleeding, edema of the upper airway, due to 
carcinoma of the tongue.  Concerning carcinoma of the tongue, 
the approximate interval between onset and death was listed 
as two years.

At the time of his death, the veteran was not service 
connected for any disability

The appellant originally claimed entitlement to service 
connection for the cause of the veteran's death in March 
1985.  The RO denied the claim in January 1986 and she did 
not appeal.

In March 1999, the appellant claimed entitlement to service 
connection for the cause of the veteran's death as a result 
of exposure to Agent Orange.  The RO denied this claim in 
April 1999 and the appellant appealed to the Board.  In her 
June 1999 substantive appeal, she stated that the veteran's 
cancer was caused by exposure to Agent Orange in Vietnam.  
She further stated that the cancer in the veteran's mouth and 
neck areas should fall into the category of respiratory 
cancers, and that the doctor that treated the veteran said he 
never before seen anything like his cancer.  In an August 
1999 VA Form 9, the appellant stated that the cancer in the 
veteran's lymph nodes may have been non-Hodgkin's lymphoma, 
Hodgkin's disease, or soft tissue sarcoma.  

In September 1999, the appellant's representative requested 
that the Board obtain an expert medical opinion on the issue 
of service connection for the cause of the veteran's death.  


II.  Legal analysis

A.  Service connection for the cause of the veteran's death

VA previously denied service connection for the cause of the 
veteran's death in January 1986.  The appellant did not 
appeal and that decision became final.  In May 1989, a United 
States District Court invalidated a portion of former 
38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation 
promulgated pursuant to the Veterans' Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 
102 Stat. 2725, 2729 (1984), and voided all benefit denials 
made under the invalidated regulation.  Nehmer v. United 
States Veterans' Administration, 712 F. Supp. 1404, 1423 
(N.D. Cal. 1989); VAOPGCPREC 15-95 (1995).  Thereafter, in 
February 1991, the Agent Orange Act of 1991, Pub. L. No. 102-
4, 105 Stat. 11, was enacted.  Section 2 of that act, 
codified at 38 U.S.C.A. § 1116, established a process for the 
possible establishment of presumptions of service connection 
to assist veterans who served in the Republic of Vietnam 
during the Vietnam era and subsequently developed diseases 
determined to be associated with exposure to herbicide 
agents.  VA subsequently issued several notices and 
regulations pursuant to the Agent Orange Act.

The enactment of the Agent Orange Act of 1991, together with 
the promulgation of notices and regulations pursuant to that 
Act, constitutes a substantive change in the law creating a 
new cause of action.  See, e.g., Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368 (Fed. 
Cir. 1994).  The Act and associated regulatory actions 
liberalized the requirements for establishing service 
connection for certain residuals of exposure to Agent Orange.  
Consequently, the appellant's claim of service connection for 
the cause of the veteran's death as a result of exposure to 
Agent Orange is most properly viewed as a new claim, separate 
and distinct from the claim which was previously denied in 
1986.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).  
The claim was not adjudicated on the basis of Agent Orange 
exposure in 1986.  The Board will therefore review the claim 
on appeal as an original claim, rather than as an application 
to reopen a prior final decision. 

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis (38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.304 (1999)) and based on legal 
"presumptions" of service incurrence of certain diseases.  
38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (1999).  Establishing direct service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service connection for certain chronic diseases, specified by 
law and including malignant tumors, may be established on a 
presumptive basis by showing that the specific disease 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112(a)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1999).  

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(1999).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999). 

In making a claim for service connection for a disorder, 
including a disorder which caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93. To establish a well-grounded claim for service 
connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for 
direct service connection, the existence of a current 
disability; an injury sustained or disease contracted in 
service (this element usually requires VA to obtain and 
examine the veteran's service medical records which are 
ordinarily in the custody of the government); and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

For purposes of establishing a well-grounded claim for 
service connection for the cause of death of a veteran, the 
requirement of showing evidence of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die.  Carbino v. Gober, 
10 Vet. App. 507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 
352, 356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997), aff'g 9 Vet. App. 40 (1996).  For purposes of 
determining whether a claim is well grounded, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. App. 
19, 21 (1993). 

The veteran served in the Republic of Vietnam during the 
Vietnam era.  Therefore, if any of the diseases listed in 
38 C.F.R. § 3.309(e) became manifest after separation from 
service, subject to certain periods of time for certain 
diseases, the veteran would have been presumed to have been 
exposed to an herbicide agent and the disease could have been 
service connected provided "that the rebuttable presumption 
provisions of § 3.307(d) were also satisfied."  38 C.F.R. 
§§ 3.307(a)(6)(i), (ii), (iii), (d), 3.309(e) (1999).  

However, cancer of the tongue (the primary site of the 
veteran's cancer) is not among the disorders listed in 
38 C.F.R. § 3.309(e).  Despite the appellant's contentions, 
the medical evidence does not show that the veteran was 
diagnosed as having Hodgkin's disease, non-Hodgkin's 
lymphoma, any of the respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), or soft-tissue sarcoma.  
Rather, his cancer was limited to the tongue, with metastasis 
to the mouth and lymph nodes.

There is no presumption of service connection for cancer of 
the tongue based on exposure to Agent Orange under the law 
governing VA compensation benefits.  Without a presumptive 
disease, the presumption of in-service exposure to an 
herbicide agent is not applicable and the appellant must 
provide evidence of exposure to Agent Orange in service.  See 
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).  The Board therefore 
considers the issue to be whether service connection was 
warranted for the veteran's cancer of the tongue on a direct 
basis, including as secondary to Agent Orange exposure in 
service.  Combee v. Brown, 34 F.3d 1039, 1040 (1994).

The first evidence of record showing the presence of cancer 
of the tongue is dated in 1984, approximately 17 years 
following the veteran's separation from service.  The record 
lacks evidence of a nexus, or link, between cancer of the 
tongue and the veteran's active service.  There are no 
medical opinions or other competent evidence contained in any 
of the veteran's post-service medical records relating any 
cancer of the tongue or to any in-service disease or injury.  
There is also no medical evidence in the record at all 
tending to show that chronic cancer of the tongue was present 
during active service or within the first post-service year.  

Any contentions by the appellant that the veteran's cancer of 
the tongue was somehow related to active service are not 
competent.  She is not shown to be possessed of the medical 
credentials requisite to offering a competent medical opinion 
as to causation and/or diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.  

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim unless it is well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations under 38 U.S.C.A. 
§ 5103(a) (West 1991). 

The appellant's representative has asked that VA arrange for 
a medical expert to review the veteran's claims folder and 
render an opinion concerning the issue of service connection 
for the cause of the veteran's death.  When, in the judgment 
of the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
medical experts.  38 C.F.R. § 20.901(d) (1999).  In this 
case, the appellant has not come forward with any medical 
opinion or evidence that supports her contentions, which are 
based on lay speculation on her part as to what she feels 
might have happened.  There is no medical complexity or 
controversy involved, because there is not a plausible claim.  
Accordingly, the Board does not find that an independent 
medical expert (IME) opinion is warranted.


B.  Entitlement to dependent's educational assistance
under 38 U.S.C. chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  
38 C.F.R. § 3.807(a) (1999).  As discussed above, the veteran 
was not service connected for any disability at the time of 
his death.  Moreover, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  Consequently, the appellant's claim fails because 
of absence of legal merit or lack of entitlement under the 
law, and the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death, 
including as a result of exposure to Agent Orange, is denied.

There being no legal entitlement, entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

